Citation Nr: 1312596	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to a higher (compensable) initial rating (evaluation) for scar, status post right calf burn.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) had active service from September 1980 to April 1990, and from May 2003 to May 2004, in addition to service in the National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in Seattle, Washington, which granted service connection for a scar, right calf burn and assigned a noncompensable (0 percent) initial evaluation.  The Board issued a decision in January 2011 denying the appeal for higher initial rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated the January 2011 Board decision that denied the appeal and remanded the matter for compliance with the instructions in the decision.  This matter is now before the Board on remand from Court.  The Board notes that the American Legion was previously appointed as representative of the Veteran before VA without restriction, then attorney representation in this case was entered that was limited to appearance before the Court (limited to EAJA fees), and the American Legion is again representing the Veteran before the Board. 

The Veteran appealed and perfected an appeal only with regard to the initial evaluation of the right calf scar.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran's representative whose representation was limited to appearance before the Court has submitted a January 2013 brief that included medical records and a treatise article in support of an argument that the Veteran should be awarded a disability rating based on a "deep" scar.  The medical records are duplicates of those in the record prior to the Board's January 2011 decision.  The treatise article is new to the claims file.  The Veteran has not waived the right to have the Agency of Original Jurisdiction (AOJ) consider the treatise article in the first instance.  See 38 C.F.R. § 20.1304 (2012).  As the Board must remand the case regardless, the AOJ will have the opportunity to consider the treatise article in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's service-connected scar, status post right calf burn, has been initially rated as noncompensably (0 percent) disabling since October 31, 2005, under Diagnostic Code 7802.  

The applicable rating criteria for skin disorders, including scars, are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for a higher initial rating, the criteria for evaluation of scars were amended as of October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The revisions are applicable to applications for benefits received by VA on or after October 23, 2008, unless a veteran requests reevaluation.  Id.; see also 38 C.F.R. § 4.118.  In the present case, the Veteran's application for service connection was received in October 2005, before the October 2008 effective date of the amendment.  The September 2012 Court decision has entered its finding that the Veteran did request review under the new criteria.  For this reason, the RO must apply the revised criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board must also remand to clarify the extent of the Veteran's scar disability.  The revised rating criteria at Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118 (2012).  A deep scar is one associated with underlying soft tissue damage.  Id., at DC 7801, Note (2).  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Diagnostic Code 7802, Note (1).  These distinctions apply to the ratings criteria in effect prior to October 23, 2008, as well as the current (revised) rating criteria.  See 38 C.F.R. § 4.118 (2008, 2012).  

The evidence of record does not indicate whether or not the Veteran's scar is deep or superficial.  The August 2003 service treatment records showing the initial burn treatment, the August 2006 and December 2007 examinations in connection with this claim, and the Veteran's VA treatment records do not indicate whether or not the Veteran has a deep or a superficial scar.  At most, the August 2006 and December 2007 examinations state that there was no underlying tissue loss; however, this finding alone is not adequate for rating purposes, as damage may exist even when tissue is not lost.  The Board remands for a new VA skin disorders or scar examination to assist in determining whether underlying soft tissue damage is present in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo VA skin disorders or scar examination to assist in determining the current nature and severity of the Veteran's right calf burn scar.  The relevant evidence in the claims file should be made available to the examiner, and the examination report should include discussion of the medical history and complaints.  All appropriate tests, studies, and consultations should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether the Veteran has underlying soft tissue damage in association with the right calf burn scar.  The examiner is reminded that a statement that the Veteran does not have tissue loss is not adequate.

2.  Then, the RO should readjudicate the issue of initial rating for scar disability on the merits under both the skin disability Diagnostic Codes in effect prior to the 2008 change, and under the currently effective skin disability Diagnostic Codes.  If the benefits sought are not granted, the Veteran and representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


